Porter, J.
(dissenting) : As I construe the contract, there is nothing in it to suggest the idea that the defendants were to do any advertising or to print or distribute circulars throughout the state, or anywhere else. There is no reference in the contract to printing or distributing advertising. The defendants were given for one year the right to sell the traction engine in the state, and they agreed to canvass the state. In consideration of their agreement to do this the gas traction company agreed to sell them engines upon certain • terms which made the defendants the owners of the *573engines until they resold them. They were to have a margin of $400 profit on each engine resold, but in consideration of their efforts to exploit the merits of the engine it was provided that after they had sold a certain number the price to them should be lowered so that they would make a larger profit. They were expressly prohibited from acting as the agents of the gas traction company for any purpose. The plaintiff well says that the defendants “were left by the terms of the contract entirely free to do those things most likely to produce immediate profits to themselves and entirely free to abstain from doing those things not likely to yield immediate profits to themselves.” In my opinion, the judgment should be affirmed.
I am directed to say that Justices West and Marshall concur in this dissent.